Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 5 and 6 of claim 1, the extension stub is “forming a design feature of the main body”.  What is the scope of “design feature”.  Could that be any part of any device that was designed, down to the lowliest screw?
On lines 9 and 10 of claim 1 is the first arm having a projection “having a more prominent shape, orientation, and extension in relation to the main body than the extension stub”.   The concept of having a more prominent extension is understood (it is longer), but the concept of having a more prominent shape or more prominent orientation is not understood at all.  It is not clear what would or would not infringe that.
On lines 12 and 13 of claim 1 is the phrase “in a tangential direction”.  As discussed in previous actions, the first arm extends a bit radially, and then curves circumferentially.  To say it extends tangentially is misleading, and makes judging the prior art against it difficult.
On lines 16 and 17 of claim 1, the second arm has the same problem as the first arm with “a more prominent shape, orientation”.
On line 19 of claim 1, the second arm is recited as extending in “a radial direction”.  As discussed in previous actions, the second arm extends a bit radially, but mostly curves circumferentially.  To say it extends radially is misleading, and makes judging the prior art against it difficult.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6,16,17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (3,041,856) in view of Sandanger (2015/0215693) and Bailey et al.(2006/0067556).
Neal shows an eartip having most of the recited limitations in claim 1 including;
a main body (22) forming a seat portion, wherein the main body is arranged to be pressed against a central portion of the auricle when in use; 
an extension stub (18,60, etc.) that comprises a projection integrally shaped with and forming a design feature (it is a feature that was designed) of the main body extending from the main body, wherein the extension stub forms an extension of the main body that axially extends from the main body toward an ear canal of the ear when in use (see figure 3); 
a first arm (26,58) that comprises a projection having a more prominent shape, orientation, and extension in relation to the main body than the extension stub (first arm is longer and curvier than extension stub), the first arm radially, and to a given extent also circumferentially, extending from an outer radial circumferential surface of the main body 
a second arm (10) that comprises a projection having a more prominent shape, orientation, and extension in relation to the main body than the extension stub (second arm is longer and curvier than extension stub), the second arm radially and extending from the outer radial circumferential surface of the main body in a radial direction, parallel to the main extension plane of the auricle, and angularly offset from the first arm, wherein the second arm comprises a second deformable (lucite is flexible) distinct attachment region, spaced from the first deformable distinct attachment region,  
wherein the first arm comprises a free end forming a first arm tip for terminating within a first part of an antihelix of the ear when in use (at end of 58), 
wherein the second arm comprises a free end forming a second arm tip for terminating within a second part, distal from the first part, of the antihelix of the ear when in use (at 24),
 wherein the first arm and the second arm are each configured to resiliently deform in response to being pressed against the auricle when in use (lucite is flexible), and 
wherein the first arm has a length and curves, via resilient deformation, toward the second arm 
As seen in strikethrough above, Neal is missing the first arm being tangential (note 112 rejection above).  Also note the end of Neal’s arm 26 has a bulb 58.  The side of the bulb 58 closest to the second arm 10 is curved and projects toward the second arm 10.  However, this bulb does not constitute a majority of the length of the arm, as seen in strikethrough above.  
It is well known for earpieces to have arms that press against the bottom part of the antihelix, and for these arms to be roughly tangential to the base and curved forward along their entire length.  An example of this is Sandanger, 210,212,218, see figure 2A.  A second example is Bailey (4, A, figure 7).
Since Neal’s first arm (26,58) also presses against the bottom part of the antihelix, it would have been obvious to one of ordinary skill to replace Neal’s first arm with the arm of Sandanger or Bailey, since they are known for the same purpose of retaining an earpiece against the bottom part of the antihelix.  Further motivation is that Sandanger’s arm conforms more to the ear, and thus would be more comfortable.  Bailey’s arm 4 is also flexible and conforms to the ear.  After this modification, the first arm would be partially radially extending, and also extending circumferentialy, and somewhat tangential, and would be flexible, and curved along a majority of its length.  
With respect to claims 2,4-6 and 17, the three point mounting in an aural cavity against an antitragus, with the first arm against an antihelix and the second arm higher can be seen in Neal’s figure 4.
In regard to claims 3 and 16, the arms are made of LUCITE (line 12, column 5).  Examiner takes Official Notice that LUCITE is elastic and flexible. Applicant has not challenged this taking of Official Notice, and thus it is now considered to be admitted prior art as per MPEP 2144.03C.   Furthermore, Bailey’s arm 4 is flexible.
With regard to claim 21, the modified Neal has both arms in the same plane and perpendicular to the extension sub as seen in figure 6.
With respect to claim 22, Neal, Sandanger and Bailey have tapered tips.
As for claim 23, Bailey’s and Sandanger’s arms curve along their entire length.
	In regard to clam 24, Neal, Sandanger and Bailey all teach their arm tips flexing toward the main body when in use.

5.	Applicant's arguments have been fully considered but are not all persuasive.
Applicant has overcome the rejection for new matter, but it is still not clear what would or would not infringe the claims.  Feel free to call the Examiner any time to discuss possible language to overcome this problem.
In regard to the prior art rejection, Applicant argues on page 15 that Neal’s first arm is not integral and does not comprise a “deformable distinct attachment region”.  As seen in the rejection above, Neal’s first arm has been modified to be like the first arm of Sandanger or Bailey.  Bailey’s first arm 4 is a “sprung element”, meaning it is flexible where it attaches to the ear.  Accordingly, Neal, as modified, has an integral first arm that is deformable in the attachment region (where it attaches to the ear).
On page 16, Applicant discusses more about Neal’s first arm, but this arm has been replaced by the likes to Sandanger and Bailey.
Looking for a path forward, Examiner notes that the non-elected subject matter is not off the table.  Subject matter from non-elected dependent claims can be added to claim 1.  This would be acceptable, because it would be changing from a two-way patentable distinction (restrictable) to a one-way patentable distinction (not restrictable).  Please feel free to call if you would like to float any amendments.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724